Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method for populating a carrier that supports a plurality of antimicrobial test panels and a plurality of samples to be tested by an Antimicrobial Susceptibility Test (AST) system includes the steps of: receiving a test scope; selecting, in response to the test scope, a workflow from among a plurality of different workflows for operating the AST system, each workflow comprising a carrier map associated with the workflow and a prompt; displaying the carrier map associated with the workflow to a user, the carrier map identifying a number of test panels included in the carrier for the workflow; populating the carrier with a test panel based on the carrier map using the prompt; assigning at least one sample to the test panel; storing association information mapping the at least one sample to the test panel; repeating the steps of populating, assigning and storing association information for the number of test panels included in the carrier for the workflow; and forwarding the carrier to the AST system, including forwarding the association information for each test panel of the carrier to the AST system, classified in C12M 1/36, C12Q 1/20, G01N 1/28.
II. Claims 8-11, drawn to A method for performing antimicrobial susceptibility test (AST) methods in an AST system includes the steps of: receiving a test scope; executing a workflow associated with the test scope including controlling selection of a test carrier and one or more antimicrobial test panels in response to the test scope; displaying workflow instructions for the selected workflow to control population of the test carrier with a test panel and assignment of at least two different samples to the test pane; and performing antimicrobial susceptibility testing on the at least two different samples in parallel with the test panel, classified in C12M 1/34, C12Q 1/20, G01N 35/00732.
III. Claims 12-20, drawn to a carrier population station of an antimicrobial susceptibility test (AST) system for controlling the population of a carrier with a plurality of test panels and a plurality of test samples for AST processing, the carrier population station comprising: a processor; a storage device storing workflow program code, operable when executed upon by the processor to control the AST system; a display, coupled to the processor and storage device and configured to provide one or more workflow prompts to a user; wherein the workflow program code is operable when executed upon by the processor to: control a user interface to obtain information related to a test, the information including a test scope and a test carrier identifier; identify, in response to the test scope, a carrier map and a prompt set; display the prompt set to populate the test carrier with a plurality of test panels and a plurality of test samples; and collect test panel and test sample mapping information for the carrier, classified in C12M 41/48, C12Q 1/20, G01N 35/028.

The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to related antimicrobial susceptibility test system comprising a carrier which may be populated by test panels and samples, and receiving a scope, and displaying a workflow. Invention I and II share the common feature of assigning a sample to a test panel. Invention I and III share the common feature of a carrier map associated with a workflow, which can be displayed.   The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct and different because:
Invention I does not disclose any apparatus or process to “executing a workflow associated with the test scope including controlling selection of a test carrier and one or more antimicrobial test panels in response to the test scope; displaying workflow instructions for the selected workflow to control population of the test carrier with a test panel and assignment of at least two different samples to the test pane; and performing antimicrobial susceptibility testing on the at least two different samples in parallel with the test panel” as recited in Invention II and “control a user interface to obtain information related to a test, the information including a test scope and a test carrier identifier; identify, in response to the test scope, a carrier map and a prompt set; display the prompt set to populate the test carrier with a plurality of test panels and a plurality of test samples; and collect test panel and test sample mapping information for the carrier” as recited in Invention III.
Invention II does not disclose any apparatus or process to “selecting, in response to the test scope, a workflow from among a plurality of different workflows for operating the AST system, each workflow comprising a carrier map associated with the workflow and a prompt; displaying the carrier map associated with the workflow to a user, the carrier map identifying a number of test panels included in the carrier for the workflow; populating the carrier with a test panel based on the carrier map using the prompt; assigning at least one sample to the test panel; storing association information mapping the at least one sample to the test panel; repeating the steps of populating, assigning and storing association information for the number of test panels included in the carrier for the workflow; and forwarding the carrier to the AST system, including forwarding the association information for each test panel of the carrier to the AST system” as recited in Invention I and “control a user interface to obtain information related to a test, the information including a test scope and a test carrier identifier; identify, in response to the test scope, a carrier map and a prompt set; display the prompt set to populate the test carrier with a plurality of test panels and a plurality of test samples; and collect test panel and test sample mapping information for the carrier” as recited in Invention III
Invention III does not disclose any apparatus or process to “selecting, in response to the test scope, a workflow from among a plurality of different workflows for operating the AST system, each workflow comprising a carrier map associated with the workflow and a prompt; displaying the carrier map associated with the workflow to a user, the carrier map identifying a number of test panels included in the carrier for the workflow; populating the carrier with a test panel based on the carrier map using the prompt; assigning at least one sample to the test panel; storing association information mapping the at least one sample to the test panel; repeating the steps of populating, assigning and storing association information for the number of test panels included in the carrier for the workflow; and forwarding the carrier to the AST system, including forwarding the association information for each test panel of the carrier to the AST system” as recied in Invention I and “executing a workflow associated with the test scope including controlling selection of a test carrier and one or more antimicrobial test panels in response to the test scope; displaying workflow instructions for the selected workflow to control population of the test carrier with a test panel and assignment of at least two different samples to the test pane; and performing antimicrobial susceptibility testing on the at least two different samples in parallel with the test panel” as recited in Invention II.

Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689